                         UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF NORTH CAROLINA
                          CIVIL ACTION NO. 1:19-cv-00924

 MICHAEL B. JONES                        )
                                         )
         Plaintiff,                      )
                                         )         NOTICE OF APPEARANCE
 v.                                      )
                                         )
 CITY PLAZA, LLC, T.E. JOHNSON           )
 & SONS, INC., and ONLINE                )
 INFORMATION SERVICES, INC.              )
                                         )
         Defendants.                     )

      PLEASE TAKE NOTICE that Jack B. Bayliss, Jr. has previously entered an

appearance on behalf of Defendant City Plaza, LLC and hereby gives notice of appearance

on behalf of Defendant T.E. Johnson & Sons, Inc., pursuant to Local Rules 5.2 and 83.1 of

the Rules of Practice and Procedure of the United States District Court for the Middle

District of North Carolina, and requests copies of all pleadings, discovery, notices,

correspondence, and other filings submitted in connection with this matter.

      Respectfully submitted, this the 5th day of December, 2019.


                                         /s/ Jack B. Bayliss, Jr.
                                         Jack B. Bayliss, Jr. (NCSB 8637)
                                         jbayliss@crlaw.com
                                         Attorney for Defendants City Plaza, LLC and
                                         T.E. Johnson & Sons, Inc.
                                         CARRUTHERS & ROTH, P.A.
                                         235 N. Edgeworth St. (27401)
                                         Post Office Box 540
                                         Greensboro, North Carolina 27402-0540
                                         Telephone: 336-379-8651
                                         Facsimile: 336-478-1175




      Case 1:19-cv-00924-NCT-JLW Document 19 Filed 12/05/19 Page 1 of 2
                            CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was served on all

parties to this action by electronically filing the same with the Clerk of Court using the

CM/ECF system, which caused notification of such filing to be emailed to the following

parties of record:

 Jonathan R. Miller                              John L. Wait
 Law Office of Jonathan R. Miller, PLLC          Wait Law, PLLC
 d/b/a Salem Community Law Office                846 West Fourth Street
 717 S. Marshall St., Ste. 105F                  Winston-Salem, NC 27101
 Winston-Salem, NC 27101                         john@wait-law.com
 jmiller@salemcommunitylaw.com                   Attorney for Defendant T.E. Johnson &
 Attorney for Plaintiff                          Sons, Inc.

 Caren D. Enloe
 Smith Debnam Narron Drake
 Saintsing & Myers LLP
 P.O. Box 176010
 Raleigh, NC 27619-6010
 Attorney for Defendant Online
 Information Services, Inc.

       This the 5th day of December, 2019.


                                         /s/ Jack B. Bayliss, Jr.
                                         Jack B. Bayliss, Jr. (NCSB 8637)
                                         jbayliss@crlaw.com
                                         Attorney for Defendants City Plaza, LLC and
                                         T.E. Johnson & Sons, Inc.
                                         CARRUTHERS & ROTH, P.A.
                                         235 N. Edgeworth St. (27401)
                                         Post Office Box 540
                                         Greensboro, North Carolina 27402-0540
                                         Telephone: 336-379-8651
                                         Facsimile: 336-478-1175




                                             2



      Case 1:19-cv-00924-NCT-JLW Document 19 Filed 12/05/19 Page 2 of 2
